Order entered June 7, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00899-CV

                      KELLY J. STONEBRAKER, Appellant
                                    V.
             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                         Trial Court Cause No. 0055-00410-2012
                                           ORDER
       Pursuant to Texas Rules of Appellate Procedure 20.1 and 34.6, we ORDER Antoinette

Varela, Official Court Reporter, to file the reporter’s record no later than June 28, 2013. See

TEX. R. APP. P. 20.1(f),(k), 34.6(b),(d). Because this appeal has been submitted, no extensions

will be granted absent exigent circumstances.

       We DIRECT the Clerk of the Court to send a copy of this order to (1) the Honorable Dan

Wilson, Presiding Judge of County Court at Law No. 5, (2) Antoinette Varela, Official Court

Reporter of County Court at Law No. 5, (3) and the parties, Kelly J. Stonebraker and Federal

National Mortgage Association.

                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 PRESIDING JUSTICE